DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Applicant’s election without traverse of Group I, claims 1, 3-7, 9-10 in the reply filed on 4/18/22 is acknowledged.
Claims 11, 14, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/22. 
Claim Objections
Claims 11, 14, 15 are objected to because of the following informalities:  the status of the claim should read Withdrawn-Currently amended.  Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The following title is suggested: Video Decoding Method and Apparatus, and Video Encoding Method and Apparatus Involving Sub-Block Merge Index Context and Bypass Model.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “obtaining a second bin arithmetic-encoded in a bypass mode, based on a first value obtained by arithmetic-decoding the first bin by using the context model” is not clear. Paragraph [0262] of the application’s USPGPUB discloses “… whether to perform the bypass decoding may be determined based on the first bin of the symbol. In detail, because truncated unary coding is performed on the symbol indicating the sub-block merge index, whether to perform the bypass decoding may be determined based on the first bin of the symbol.” It is not clear in light of the specification what is being “based on a first value obtained by arithmetic-decoding the first bin by using the context model”. Is it the “obtaining” or is it the “arithmetic-encoded in a bypass mode”? It seems paragraph [0262] only provides support to arithmetic-decoding in a bypass mode is based on the first bin of the symbol which will be used for the purpose of examination.  Claims 3-6 and 9-10 are rejected because of their dependencies to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0388144 A1 (“Nam”) in view of US 2018/0288430 A1 (“Chen”) in further view of US 2014/0328396 A1 (“Guo”). 
Regarding claim 1, Nam discloses a video decoding method comprising: obtaining a first bin (e.g. see bitstream received by entropy-decoding unit 400 in Fig. 4; bitstream was encoded using entropy-encoding unit 300 in Fig. 3 showing b1, b2, …, bn that are arithmetic coded using context or bypass model; b1 is interpreted as the first bin) of a block (e.g. see process unit such as coding unit, prediction unit, e.g. see at least paragraph [0071]) merge index indicating a candidate motion vector of a block merge mode (e.g. see merge_idx, e.g. see at least paragraph [0182]; a person having ordinary skill in the art would have no difficulty recognizing that merge_idx identifies the candidate motion vector for the process unit under merge mode (which is indicated by the merge_flag)), the first bin being arithmetic-encoded (e.g. see bitstream received by entropy-decoding unit 400 in Fig. 4; bitstream was encoded using entropy-encoding unit 300 in Fig. 3 showing b1, b2, …, bn that are arithmetic coded using context or bypass model; b1 is interpreted as the first bin) using a context model (e.g. see context modeling unit 320 in Fig. 3); obtaining a second bin arithmetic-encoded (e.g. see bitstream received by entropy-decoding unit 400 in Fig. 4; bitstream was encoded using entropy-encoding unit 300 in Fig. 3 showing b1, b2, …, bn that are arithmetic coded using context or bypass model; b2 is interpreted as the second bin) in a bypass mode (e.g. see bypass mode in Fig. 3), a first value obtained by arithmetic-decoding the first bin by using the context model (e.g. see bitstream, which includes b1 of the merge_idx, received by entropy-decoding unit 400 in Fig. 4 that may be context decoded as shown); obtaining a second value by arithmetic-decoding the second bin in the bypass model (e.g. see bitstream, which includes b2 of the merge_idx, received by entropy-decoding unit 400 in Fig. 4 that may be bypass decoded as shown); and performing prediction (e.g. see prediction in Fig. 2, e.g. see inter-prediction unit 260) on a current block (e.g. see process unit such as coding unit, prediction unit, e.g. see at least paragraph [0071]) in the block merge mode (e.g. see merge_flag, e.g. see at least paragraph [0182]), based on the first value and the second value (e.g. see syntax element as shown in Fig. 4, e.g. for merge_idx, e.g. see at least paragraph [0182]). 
Although Nam discloses obtaining the first bin of the block merge index indicating the candidate motion vector of a block merge mode, it is noted Nam differs from the present invention in that it fails to particularly disclose a sub-block merge index indicating a candidate motion vector of a sub-block merge mode. Chen however, teaches a sub-block merge index indicating a candidate motion vector of a sub-block merge mode (e.g. see merge index corresponding to sub-PU TMPV candidate listed in merge candidate list, e.g. see at least paragraph [0035], and see sub-block merge module for performing inter prediction in Fig. 2). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Nam and Chen before him/her, to modify the Method and apparatus for entropy-encoding and entropy-decoding video signal of Nam with Chen in order to provide more accurate motion information thus improving video coding efficiency. 
Further, although Nam discloses obtaining a second bin arithmetic-encoded, a first value obtained by arithmetic-decoding the first bin by using the context model; obtaining a second value by arithmetic-decoding the second bin in the bypass model, it is noted Nam differs from the present invention in that it fails to particularly disclose obtaining the second bin arithmetic-encoded, based on the first value obtained by arithmetic-decoding the first bin using the context model. Guo however, teaches obtaining a second bin (e.g. see B[1] in 220 in Fig. 2; thus similar to b2 in Nam coded B[1] is received in the decoder) arithmetic-encoded (e.g. see binary arithmetic coding 130 in Fig. 1) in a bypass mode (e.g. see context modeling 120 in Fig. 1 and see code B[i] with bypass method if i is not equal to 0 in 270 in Fig. 2; thus, B[1] is bypass mode coded), based on a first value obtained by arithmetic-decoding the first bin by using the context model (e.g. see based on code B[0] with context in 260 in Fig. 2, index i is incremented at 280, and based on the increment, the index is not equal to 0 and so the next bin B[1] is coded with bypass method in 270; it is noted that similar process in the decoder is performed but instead of coding, decoding is performed, i.e. decoding of B[0] the first bin using context is performed in the decoder, and based on decoded B[0], index is incremented, and so the next bin B[1] is bypass decoded); 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Nam, Chen and Guo before him/her, to incorporate Guo into the Method and apparatus for entropy-encoding and entropy-decoding video signal of Nam as modified by Chen in order to reduce the number of contexts required. 
	Regarding claim 7, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise. 
Allowable Subject Matter
Claims 3-6, 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien et al., US 2013/0114673 A1, discloses context reduction for context adaptive binary arithmetic coding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485